_ internal_revenue_service department of the treasury -release number release date uil date date org attn taxpayer_identification_number n form tax_year s ended person to gontact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings také no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to bea failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shal not be issued in any proceeding unless the tax_court the claims_court or the district_court of the unjted states for the district of columbia determines that the organization involvéd has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter - we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at tao if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely r c johnson director exempt_organization examinations enclosures publication publication report of examination letter rev catalog number 34809f department of the treasury _internal revenue service date uil org employee ' person to contact identification_number contact telephone number in reply refer to te_ge review staff ein n last date for filing a petition with the tax_court date dear - this is a final adverse determination_letter as to the org’s exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 org also is not a charitable_organization within the meaning of sec_1 c -1 d you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you operate substantially for a non- exempt_purpose for private benefit and its earnings inure to the benefit of private individuals org completely dissolved as of january date based upon these reasons we are retroactively revoking your sec_501 tax exempt status to january date contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1 these returns should be filed with the appropriate service_center for the year ending december date and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a - petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you de ide to contest this determination in court you must initiate a suit for declaratory the united_states tax_court the united_states claim court or the district_court of judgment in the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling __ or writing to internal_revenue_service taxpayer advocates office tao taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha ramirez director eo examinations form_8 a name of taxpayer _ explanation of items schedule no or - exhibit year period ended department of the treasury - internal_revenue_service - org ein n date issue under sec_501 of the internal_revenue_code should the exempt status of irc as an organization described in irc section c be revoked effective january date org ‘facts organizational and operational tests org was incorporated under the laws of the state of state as a nonprofit corporation on november date in a determination_letter issued august date and retroactive to its formation it was granted exemption as a charitable_organization within the meaning of sec_501 in addition in a letter dated january date org was determined not to be a private_foundation because it was described in sec_509 the original application_for exemption was requested from the records division but wasn’t available on microfiche on september date org was administratively dissolved as a state nonprofit corporation by the state of state in its initial and subsequent license applications for bingos and raffles with the state of state org stated that the specific purpose for which the bingo proceeds were to be devoted was to provide a place where individuals who are or have been physically or mentally challenged alcoholics drug addicts or the homeless and their families to gather for the purpose of socialization education support and relaxation and to help members in need employee former president and games manager of org during the audit year left an array of incomplete records as well as several questionable expenditures during the same period of time that she was president and games manager of org employee was also president of a state non-profit - corporation that date was administratively dissolved as a corporation in state this state non-profit was not recognized as tax-exempt under a during her tenure as president and games manager of org a large number of expenditures were made for items such as expenses rent donations to this state non-profit _ help with expenses consulting office supplies computer marketing phone bills etc payments were also made to three private entities for various amounts designated as rents for the benefit of this state no payments were made to any of these organizations after non-profit employee left employee also approved numerous org automatic bank debits many of which were for telephone bills and cell phone bills of an unknown origin in addition numerous checks were drawn to cash which is prohibited under state constitutional amendment laws rules and regulations covering and regulating conduct of bingo and raffles games rule h and do not show an exempt_purpose toa numerous payments were made to or for the benefit of individuals the first of which was financial_institution for the car payment of another individual who at the time was the games manager numerous checks were written to another individual for rents during the first and second quarters of during the second quarter numerous checks were written to individuals or totaling cash with no documentation of expenses department of the treasury - interna revenue service form 886-acrev page -1- jy it form_886 a name of taxpayer explanation of items schedule no or exhibit yeasr period ended department of the treasury - internal_revenue_service ‘ org wn ein date law sec_501 c exempts from federal_income_tax organizations which are organized and operated exclusively for charitable educational and other purposes provided that no part of the organization's net_earnings inures to the benefit of any shareholder or individual sec_1_501_c_3_-1 provides that to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt treas reg c -1 c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more - than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_6001 requires that every person liable for any_tax imposed by the code keep sufficient records to enable the proper determination of said tax and the filing of required returns sec_1 a and in conjunction with c requires that every organization exempt under sec_501 keep permanent books of account or records including inventories sufficiently detailed enough to show items of gross_income receipts and disbursements and any other information to substantiate amounts reported on any returns or taxes imposed under sec_511 relating to unrelated_business_income or on returns required under sec_6033 sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of its exempt status sec_6033 provides except as provided in sec_6033 that every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the form 886-amev department of the treasury - internal_revenue_service page -2- form_8 86a - name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service _ _ _ org ein n _ datel secretary may from time to time prescribe which under sec_6041 and amounts paid to individuals for services provided for tax years sec_6041a require the submission of an information_return reporting such amounts paid in the course of orgs’ trade or'business said information returns were not provided as required and penalties are imposed for the failure to furnish a correct information_return as required under sec_6041 a e however because org has no assets and was liquidated january penalties not be assessed it is recommended that analysis the original'1023 application_for recognition of exemption under sec_501 of the internal_revenue_code was unavailable for review on the initial and subsequent bingo license applications org stated that the purpose for which the bingo proceeds were to be used was to provide a place where individuals who are or have been physically or mentally challenged alcoholics drug addicts or the homeless and their families to gather for the purpose of socialization education support and relaxation and to help members in need charitable organizations may limit their services to individuals who are members of a charitable_class this term includes persons who are aged ill handicapped unemployed or otherwise distressed children and of course the poor indigent and underprivileged a charity established to benefit a specific person cannot qualify for sec_501 status even if that person is in need to have a true charitable_class the specific individuals who will benefit cannot be known or selected ahead of time the individuals who benefited from the bingo funds may have been part of a charitable_class but with the private benefit inurement evidenced by the disbursements to cash and individuals many of whom were not members and no other records i was unable to establish any charitable purpose merely providing funds to pay member and non-member bills and rents is not a charitable purpose in addition providing funds for a state non-profit’s support which is not exempt under sec_509 is not a charitable purpose the conduct of bingo_games pull-tab sales and raffles are jegal in the state of state if conducted by a charity gaming is not a charitable activity rather it is a means of raising funds to carry out the exempt activity evidence of an exempt_purpose was not evident in any records observed org is no longer in business and no assets remain following a liquidating bingo required by the state of state when a sec_501 organization dissolves it must have a provision for the distribution of assets to another organization with a similar sec_501 purpose as specified in its exhibit a attachment to their articles of incorporation of a state nonprofit corporation _ - upon the dissolution of the corporation assets shall be distributed for one or more exempt purposes within the meaning of sec_501 of the internal_revenue_code or corresponding form 886-acev department of the treasury - intemal revenue service page -3- ye form 886a name of taxpayer schedule no or exhibit year period ended department of the treasury - internal_revenue_service explanation of items org ein _n date section of any future federal tax code or shal be distributed to the federal government or to a state_or_local_government for public purposes there was no evidence that any of these assets were disposed of properly a call to employee indicated that the assets disappeared about the same time as employee former games manager and president employee the subsequent former president and games manager assumed both positions in date after the abrupt resignation of her predecessor employee in date it has been determined that org does not qualify for exemption as an organization described in sec_501 as it does not meet the operational_test under sec_501 and sec_501 c - a in that it is not operated exclusively for an sec_501 purpose as required by sec_501 it is not operated exclusively for an sec_501 purpose as it serves the private interests of non-members and non-exempt organizations rather than public purposes as required in sec_1_501_c_3_-1 the organization had no employees at any time during their period of exemption only the founder who devoted her time to org until employee i took over also a volunteer took any responsibility for recordkeeping because org is now completely disbanded and no assets remain it is recommended that no penalties be asserted although she is no longer the president employee has assumed the responsibility to file the returns for the last two bingo winners at the liquidating bingo in date org is not in compliance with the record keeping requirements as required under sec_6033 due to the circumstances concerning the departure of employee many records are simply not available it is recommended that the exempt status of org be revoked effective date and that no penalties be imposed form 886-acrev department of the treasury - internal_revenue_service page -4-
